Case 1:19-cv-05642-LGS-DCF Document 57-2 Filed 12/17/19 Page 1 of 308




                              Exhibit 2
                Case19-10926-tmd
                    1:19-cv-05642-LGS-DCF   Document
                                 Claim#12-1 Filed       57-2
                                                  12/09/19   Filed
                                                           Main    12/17/19Page
                                                                Document     Page
                                                                                1 of2 3of 308
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Orly Genger                                                                                                    U.S. Bankruptcy Court
                                                                                                                         Western District of Texas
 Debtor 2
 (Spouse, if filing)                                                                                                             12/9/2019
 United States Bankruptcy Court           Western District of Texas                                                       Barry . Knight, Clerk
 Case number: 19−10926


Official Form 410
Proof of Claim                                                                                                                                       04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Orly Genger 1993 Trust, Michael Oldner, Trustee
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Orly Genger 1993 Trust, Michael Oldner, Trustee

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  Pollock Cohen LLP
                                  60 Broad St., 24th Fl.

                                  New York, NY 10004

                                  Contact phone               2123375361                         Contact phone

                                  Contact email                                                  Contact email
                                          adam@pollockcohen.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1
            Case19-10926-tmd
                1:19-cv-05642-LGS-DCF   Document
                             Claim#12-1 Filed       57-2
                                              12/09/19   Filed
                                                       Main    12/17/19Page
                                                            Document     Page
                                                                            2 of3 3of 308
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $     41622588.00                     Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                              See Causes of Action set forth in Exhibits A and B hereto.


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to         No
   a right of setoff?               Yes. Identify the property:                                 See Addendum.




Official Form 410                                                Proof of Claim                                                page 2
             Case19-10926-tmd
                 1:19-cv-05642-LGS-DCF   Document
                              Claim#12-1 Filed       57-2
                                               12/09/19   Filed
                                                        Main    12/17/19Page
                                                             Document     Page
                                                                             3 of4 3of 308
12.Is all or part of the claim            No
    entitled to priority under
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:                                                          Amount entitled to priority

    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $3,025* of deposits toward purchase, lease, or rental of                     $
    law limits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $13,650*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/1/22 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                12/9/2019

                                                                 MM / DD / YYYY


                                 /s/ Adam Pollock

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                       Adam Pollock

                                                                           First name       Middle name         Last name
                                 Title                                      Partner

                                 Company                                    Pollock Cohen LLP

                                                                           Identify the corporate servicer as the company if the authorized agent is a
                                                                           servicer
                                 Address                                    60 Broad St., 24th Fl.

                                                                           Number Street
                                                                            New York, NY 10004

                                                                           City State ZIP Code
                                 Contact phone             2123375361                           Email         adam@pollockcohen.com


Official Form 410                                                      Proof of Claim                                                   page 3
      Case
       19-10926-tmd
           1:19-cv-05642-LGS-DCF
                     Claim#12-1 PartDocument
                                    2 Filed 12/09/19
                                              57-2 Filed
                                                     Attachment
                                                          12/17/19
                                                                1 Page
                                                                   Page1 of
                                                                         5 of
                                                                            304
                                                                              308



                 ADDENDUM TO PROOF OF CLAIM FILED BY
          THE ORLY GENGER 1993 TRUST, MICHAEL OLDNER, TRUSTEE


7.      Itemized Statement of Prejudgment Interest.

        As set forth more fully in Exhibits A and B, the Orly Genger 1993 Trust, through

Michael Oldner as successor Trustee to Dalia Genger, seeks base damages in the amount of

$32.3 million, plus statutory interest.   The $32.3 million consists of: (a) two interest-free

promissory notes in the amount of $15 million, which are not yet payable, and (b) a $17,257,001

cash payment that was misappropriated from the creditor on July 1, 2013. Applying the CPLR

statutory rate of 9% which governs the claim to the latter amount, the total prejudgment interest

sought by the creditor, as of the July 12, 2019 petition date, is $9,365,587. When that interest

amount is included, the total claim amount is $41,622,588.



11.     Right of Setoff.

        In her schedules filed with the Court on August 8, 2019, the debtor lists unidentified

“Claims against past or present trustees to the Orly Genger 1993 Trust” in an “Unknown”

amount. If such claims were to be allowed, then creditor would be allowed to set-off its claims

against the debtor’s.
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page2 of
                                                                   6 of
                                                                      304
                                                                        308




      EXHIBIT A
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page13of
                                                                Page  of
                                                                      7 279
                                                                         304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page24of
                                                                Page  of
                                                                      8 279
                                                                         304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page35of
                                                                Page  of
                                                                      9 279
                                                                         304
                                                                         of 308
Case
  19-10926-tmd
   Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                              Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                Filed
                                                 Attachment
                                                    10/09/19
                                                      12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   46of
                                                                     10
                                                                      of279
                                                                         304
                                                                         of 308
Case
  19-10926-tmd
   Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                              Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                Filed
                                                 Attachment
                                                    10/09/19
                                                      12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   57of
                                                                     11
                                                                      of279
                                                                         304
                                                                         of 308
  19-10926-tmd
   Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                              Document  1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                Filed        1Page
                                                      12/17/19 Page68of
                                                                Page  of279
                                                                     12  304
                                                                         of 308
  19-10926-tmd
   Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                              Document  1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                Filed        1Page
                                                      12/17/19 Page79of
                                                                Page  of279
                                                                     13  304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
               Claim#12-1 Part
     1:19-cv-05642-LGS-DCF Document
                               2 Filed 12/09/19
                              Document  1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                Filed       1 Page
                                                      12/17/19 Page8
                                                                   10of
                                                                      of279
                                                                     14  304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
               Claim#12-1 Part
     1:19-cv-05642-LGS-DCF Document
                               2 Filed 12/09/19
                              Document  1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                Filed       1 Page
                                                      12/17/19 Page9
                                                                   11of
                                                                      of279
                                                                     15  304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page10
                                                                Page1216
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   11
                                                                    1317
                                                                      of
                                                                       of279
                                                                         of
                                                                          304
                                                                            308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page12
                                                                Page1418
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page13
                                                                Page1519
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page14
                                                                Page1620
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page15
                                                                Page1721
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page16
                                                                Page1822
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page17
                                                                Page1923
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page18
                                                                Page2024
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 2125
                                                                   19 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 2226
                                                                   20 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 2327
                                                                   21 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page22
                                                                Page2428
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page23
                                                                Page2529
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page24
                                                                Page2630
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page25
                                                                Page2731
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page26
                                                                Page2832
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 2933
                                                                   27 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page28
                                                                Page3034
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 3135
                                                                   29 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 3236
                                                                   30 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 3337
                                                                   31 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 3438
                                                                   32 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page33
                                                                Page3539
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   34
                                                                    3640
                                                                      of
                                                                       of279
                                                                         of
                                                                          304
                                                                            308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   35
                                                                    3741
                                                                      of
                                                                       of279
                                                                         of
                                                                          304
                                                                            308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 3842
                                                                   36 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 3943
                                                                   37 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 4044
                                                                   38 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 4145
                                                                   39 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 4246
                                                                   40 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page41
                                                                Page4347
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page42
                                                                Page4448
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page43
                                                                Page4549
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page44
                                                                Page4650
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page45
                                                                Page4751
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page46
                                                                Page4852
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page47
                                                                Page4953
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page48
                                                                Page5054
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   49
                                                                    5155
                                                                      of
                                                                       of279
                                                                         of
                                                                          304
                                                                            308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 5256
                                                                   50 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page51
                                                                Page5357
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 5458
                                                                   52 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 5559
                                                                   53 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 5660
                                                                   54 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page55
                                                                Page5761
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page56
                                                                Page5862
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page57
                                                                Page5963
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 6064
                                                                   58 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 6165
                                                                   59 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page60
                                                                Page6266
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 6367
                                                                   61 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 6468
                                                                   62 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page63
                                                                Page6569
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 6670
                                                                   64 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 6771
                                                                   65 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 6872
                                                                   66 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 6973
                                                                   67 of of
                                                                       of279308
                                                                          304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   68
                                                                    7074
                                                                      of
                                                                       of279
                                                                         of
                                                                          304
                                                                            308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page69
                                                                Page7175
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 7276
                                                                   70 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 7377
                                                                   71 of of
                                                                       of279308
                                                                          304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   72
                                                                    7478
                                                                      of
                                                                       of279
                                                                         of
                                                                          304
                                                                            308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 7579
                                                                   73 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page74
                                                                Page7680
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 7781
                                                                   75 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page76
                                                                Page7882
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page77
                                                                Page7983
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 8084
                                                                   78 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page79
                                                                Page8185
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page80
                                                                Page8286
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 8387
                                                                   81 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page82
                                                                Page8488
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page83
                                                                Page8589
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   84
                                                                    8690
                                                                      of
                                                                       of279
                                                                         of
                                                                          304
                                                                            308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   85
                                                                    8791
                                                                      of
                                                                       of279
                                                                         of
                                                                          304
                                                                            308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page86
                                                                Page8892
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 8993
                                                                   87 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 9094
                                                                   88 of of
                                                                       of279308
                                                                          304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page89
                                                                Page9195
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page90
                                                                Page9296
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page91
                                                                Page9397
                                                                      of
                                                                       of279
                                                                          304
                                                                         of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 9498
                                                                   92 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page 9599
                                                                   93 of of
                                                                       of279308
                                                                          304
Case 1:19-cv-05642-LGS-DCF
  19-10926-tmd
   Case 1:19-cv-09365-AKH     Document
                Claim#12-1 Part
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29    Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page94100
                                                                    96of  of 308
                                                                       of279
                                                                          304
Case 1:19-cv-05642-LGS-DCF
  19-10926-tmd
   Case 1:19-cv-09365-AKH     Document
                Claim#12-1 Part
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29    Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page95101
                                                                    97of  of 308
                                                                       of279
                                                                          304
Case 1:19-cv-05642-LGS-DCF
  19-10926-tmd
   Case 1:19-cv-09365-AKH     Document
                Claim#12-1 Part
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29    Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page96102
                                                                    98of  of 308
                                                                       of279
                                                                          304
Case 1:19-cv-05642-LGS-DCF
  19-10926-tmd
   Case 1:19-cv-09365-AKH     Document
                Claim#12-1 Part
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29    Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page97103
                                                                    99of  of 308
                                                                       of279
                                                                          304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
               Claim#12-1 PartDocument
                           Document       57-2Filed
                               2 Filed 12/09/19
                                        1-29    Filed 12/17/19
                                                 Attachment
                                                    10/09/19   Page
                                                            1 Page 98104
                                                                   100     of
                                                                      ofof279
                                                                           304308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
               Claim#12-1 PartDocument
                           Document       57-2Filed
                               2 Filed 12/09/19
                                        1-29    Filed 12/17/19
                                                 Attachment
                                                    10/09/19   Page
                                                            1 Page 99105
                                                                   101     of
                                                                      ofof279
                                                                           304308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page100106
                                                                    102of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page101107
                                                                    103of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page102
                                                                Page104of
                                                                        of279
                                                                      108  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page103109
                                                                    105of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page104110
                                                                    106of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page105111
                                                                    107of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page106
                                                                Page108of
                                                                        of279
                                                                      112  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page107
                                                                Page109of
                                                                        of279
                                                                      113  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page108
                                                                Page110of
                                                                        of279
                                                                      114  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page109
                                                                Page111of
                                                                        of279
                                                                      115  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page110
                                                                Page112of
                                                                        of279
                                                                      116  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page111117
                                                                    113of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page112118
                                                                    114of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page113
                                                                Page115of
                                                                        of279
                                                                      119  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page114
                                                                Page116of
                                                                        of279
                                                                      120  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page115
                                                                Page117of
                                                                        of279
                                                                      121  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page116
                                                                Page118of
                                                                        of279
                                                                      122  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page117
                                                                Page119of
                                                                        of279
                                                                      123  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page118
                                                                Page120of
                                                                        of279
                                                                      124  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page119
                                                                Page121of
                                                                        of279
                                                                      125  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page120
                                                                Page122of
                                                                        of279
                                                                      126  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page121
                                                                Page123of
                                                                        of279
                                                                      127  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page122
                                                                Page124of
                                                                        of279
                                                                      128  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page123
                                                                Page125of
                                                                        of279
                                                                      129  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page124
                                                                Page126of
                                                                        of279
                                                                      130  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page125
                                                                Page127of
                                                                        of279
                                                                      131  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page126
                                                                Page128of
                                                                        of279
                                                                      132  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page127
                                                                Page129of
                                                                        of279
                                                                      133  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page128
                                                                Page130of
                                                                        of279
                                                                      134  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page129135
                                                                    131of of
                                                                        of279308
                                                                           304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   130
                                                                    132
                                                                      136
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   131
                                                                    133
                                                                      137
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   132
                                                                    134
                                                                      138
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   133
                                                                    135
                                                                      139
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page134140
                                                                    136of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page135
                                                                Page137of
                                                                        of279
                                                                      141  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   136
                                                                    138
                                                                      142
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   137
                                                                    139
                                                                      143
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page138144
                                                                    140of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page139145
                                                                    141of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page140146
                                                                    142of of
                                                                        of279308
                                                                           304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   141
                                                                    143
                                                                      147
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page142
                                                                Page144of
                                                                        of279
                                                                      148  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page143
                                                                Page145of
                                                                        of279
                                                                      149  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   144
                                                                    146
                                                                      150
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page145
                                                                Page147of
                                                                        of279
                                                                      151  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   146
                                                                    148
                                                                      152
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page147
                                                                Page149of
                                                                        of279
                                                                      153  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page148154
                                                                    150of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page149155
                                                                    151of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page150156
                                                                    152of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page151157
                                                                    153of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page152
                                                                Page154of
                                                                        of279
                                                                      158  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page153159
                                                                    155of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page154160
                                                                    156of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page155
                                                                Page157of
                                                                        of279
                                                                      161  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page156162
                                                                    158of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page157163
                                                                    159of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page158
                                                                Page160of
                                                                        of279
                                                                      164  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page159165
                                                                    161of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page160
                                                                Page162of
                                                                        of279
                                                                      166  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page161
                                                                Page163of
                                                                        of279
                                                                      167  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   162
                                                                    164
                                                                      168
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page163
                                                                Page165of
                                                                        of279
                                                                      169  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page164
                                                                Page166of
                                                                        of279
                                                                      170  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page165
                                                                Page167of
                                                                        of279
                                                                      171  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page166172
                                                                    168of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page167173
                                                                    169of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page168174
                                                                    170of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page169175
                                                                    171of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page170
                                                                Page172of
                                                                        of279
                                                                      176  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page171177
                                                                    173of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page172178
                                                                    174of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page173179
                                                                    175of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page174
                                                                Page176of
                                                                        of279
                                                                      180  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page175
                                                                Page177of
                                                                        of279
                                                                      181  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page176
                                                                Page178of
                                                                        of279
                                                                      182  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page177183
                                                                    179of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page178184
                                                                    180of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page179185
                                                                    181of of
                                                                        of279308
                                                                           304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   180
                                                                    182
                                                                      186
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page181187
                                                                    183of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page182188
                                                                    184of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page183189
                                                                    185of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page184190
                                                                    186of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page185191
                                                                    187of of
                                                                        of279308
                                                                           304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   186
                                                                    188
                                                                      192
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page187193
                                                                    189of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page188194
                                                                    190of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page189195
                                                                    191of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page190196
                                                                    192of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page191197
                                                                    193of of
                                                                        of279308
                                                                           304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   192
                                                                    194
                                                                      198
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page193199
                                                                    195of of
                                                                        of279308
                                                                           304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   194
                                                                    196
                                                                      200
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page195201
                                                                    197of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page196202
                                                                    198of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page197203
                                                                    199of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page198
                                                                Page200of
                                                                        of279
                                                                      204  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page199
                                                                Page201of
                                                                        of279
                                                                      205  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page200
                                                                Page202of
                                                                        of279
                                                                      206  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page201
                                                                Page203of
                                                                        of279
                                                                      207  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page202
                                                                Page204of
                                                                        of279
                                                                      208  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   203
                                                                    205
                                                                      209
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page204
                                                                Page206of
                                                                        of279
                                                                      210  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page205211
                                                                    207of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page206
                                                                Page208of
                                                                        of279
                                                                      212  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page207213
                                                                    209of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page208214
                                                                    210of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page209
                                                                Page211of
                                                                        of279
                                                                      215  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page210216
                                                                    212of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page211
                                                                Page213of
                                                                        of279
                                                                      217  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   212
                                                                    214
                                                                      218
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   213
                                                                    215
                                                                      219
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page214220
                                                                    216of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page215221
                                                                    217of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page216
                                                                Page218of
                                                                        of279
                                                                      222  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page217223
                                                                    219of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page218224
                                                                    220of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page219225
                                                                    221of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page220226
                                                                    222of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page221227
                                                                    223of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page222228
                                                                    224of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page223
                                                                Page225of
                                                                        of279
                                                                      229  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page224230
                                                                    226of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page225
                                                                Page227of
                                                                        of279
                                                                      231  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page226232
                                                                    228of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page227
                                                                Page229of
                                                                        of279
                                                                      233  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page228
                                                                Page230of
                                                                        of279
                                                                      234  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page229235
                                                                    231of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page230236
                                                                    232of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page231
                                                                Page233of
                                                                        of279
                                                                      237  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page232
                                                                Page234of
                                                                        of279
                                                                      238  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page233
                                                                Page235of
                                                                        of279
                                                                      239  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   234
                                                                    236
                                                                      240
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page235
                                                                Page237of
                                                                        of279
                                                                      241  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page236
                                                                Page238of
                                                                        of279
                                                                      242  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page237
                                                                Page239of
                                                                        of279
                                                                      243  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page238244
                                                                    240of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page239245
                                                                    241of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page240246
                                                                    242of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page241247
                                                                    243of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page242248
                                                                    244of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page243249
                                                                    245of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page244
                                                                Page246of
                                                                        of279
                                                                      250  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page245
                                                                Page247of
                                                                        of279
                                                                      251  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page246252
                                                                    248of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page247253
                                                                    249of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page248254
                                                                    250of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page249255
                                                                    251of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page250256
                                                                    252of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page251
                                                                Page253of
                                                                        of279
                                                                      257  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page252
                                                                Page254of
                                                                        of279
                                                                      258  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page253
                                                                Page255of
                                                                        of279
                                                                      259  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page254260
                                                                    256of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page255261
                                                                    257of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page256
                                                                Page258of
                                                                        of279
                                                                      262  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page257
                                                                Page259of
                                                                        of279
                                                                      263  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   258
                                                                    260
                                                                      264
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page259
                                                                Page261of
                                                                        of279
                                                                      265  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page260
                                                                Page262of
                                                                        of279
                                                                      266  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page261267
                                                                    263of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page262
                                                                Page264of
                                                                        of279
                                                                      268  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page263
                                                                Page265of
                                                                        of279
                                                                      269  304
                                                                          of 308
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   264
                                                                    266
                                                                      270
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page265271
                                                                    267of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page266272
                                                                    268of of
                                                                        of279308
                                                                           304
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page267273
                                                                    269of of
                                                                        of279308
                                                                           304
Case
 19-10926-tmd
  Case
     1:19-cv-05642-LGS-DCF
        1:19-cv-09365-AKH
                Claim#12-1 Part
                            Document
                               Document
                                2 Filed 12/09/19
                                        1-29
                                          57-2Filed
                                                 Filed
                                                 Attachment
                                                    10/09/19
                                                       12/17/19
                                                             1Page
                                                               Page
                                                                Page
                                                                   268
                                                                    270
                                                                      274
                                                                       of
                                                                        of279
                                                                          of
                                                                           304
                                                                             308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page269
                                                                Page271of
                                                                        of279
                                                                      275  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page270
                                                                Page272of
                                                                        of279
                                                                      276  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page271
                                                                Page273of
                                                                        of279
                                                                      277  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page272
                                                                Page274of
                                                                        of279
                                                                      278  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page273
                                                                Page275of
                                                                        of279
                                                                      279  304
                                                                          of 308
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page274
                                                                Page276of
                                                                        of279
                                                                      280  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page275281
                                                                    277of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page276
                                                                Page278of
                                                                        of279
                                                                      282  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page277283
                                                                    279of of
                                                                        of279308
                                                                           304
 19-10926-tmd
  Case
Case    1:19-cv-09365-AKH
                Claim#12-1 Part
     1:19-cv-05642-LGS-DCF  Document
                                2 Filed 12/09/19
                               Document 1-29
                                          57-2Filed
                                                 Attachment
                                                    10/09/19
                                                 Filed       1Page
                                                       12/17/19Page278
                                                                Page280of
                                                                        of279
                                                                      284  304
                                                                          of 308
Case 1:19-cv-05642-LGS-DCF
 19-10926-tmd
  Case  1:19-cv-09365-AKH
                Claim#12-1 PartDocument
                            Document      57-2Filed
                                2 Filed 12/09/19
                                        1-29     Filed 12/17/19
                                                 Attachment
                                                    10/09/19    Page
                                                             1Page
                                                               Page279285
                                                                    281of of
                                                                        of279308
                                                                           304
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page282
                                                                   286
                                                                     of of
                                                                        304308




       EXHIBIT B
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page283
                                                                   287
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page284
                                                                   288
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page285
                                                                   289
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page286
                                                                   290
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page287
                                                                   291
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page288
                                                                   292
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page289
                                                                   293
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page290
                                                                   294
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page291
                                                                   295
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page292
                                                                   296
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page293
                                                                   297
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page294
                                                                   298
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page295
                                                                   299
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page296
                                                                   300
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page297
                                                                   301
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page298
                                                                   302
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page299
                                                                   303
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page300
                                                                   304
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page301
                                                                   305
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page302
                                                                   306
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page303
                                                                   307
                                                                     of of
                                                                        304308
Case
 19-10926-tmd
     1:19-cv-05642-LGS-DCF
               Claim#12-1 PartDocument
                              2 Filed 12/09/19
                                        57-2 Filed
                                               Attachment
                                                    12/17/19
                                                          1 Page
                                                             Page304
                                                                   308
                                                                     of of
                                                                        304308
